UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJuly 31, 2010 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number000-52161 JAMMIN JAVA CORP. (Exact name of small business issuer as specified in its charter) Nevada 26-4204714 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 8200 Wilshire Blvd Suite 200, Beverly Hills, CA 90211 (Address of principal executive offices) 323-556-0746 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer“ (Do not check if a smaller reporting company) Smaller reporting companyX APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the issuer has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court.Yes[]No [] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:98,910,594 common shares issued and outstanding as of September 16th, 2010. Transitional Small Business Disclosure Format (Check one):Yes[]No[X] Check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[ X]No[ ] PART I – FINANCIAL INFORMATION Item 1. Financial Statements. JAMMIN JAVA CORP. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS July 31, 2010 January 31, 2010 ASSETS (Unaudited) Current assets Cash $ $ Total current assets Property and equipment, net License agreement - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Accounts payable $ $ Advances from related parties Total current liabilities Total liabilities Commitments and Contingencies STOCKHOLDERS' EQUITY (DEFICIT): Common stock, $.001 par value, 5,112,861,525 shares authorized, 98,910,594 shares issued and outstanding as of July 31, 2010 and January 31, 2010, respectively Additional paid-in capital Subscription receivable - ) Deficit accumulated during the development stage ) ) Total Stockholders' Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying notes to financial statements. F-1 JAMMIN JAVA CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS Three and Six Months Ended July 31, 2010 and 2009 And The Period from September 27, 2004 (Inception) through July 31, 2010 (Unaudited) Three Months Three Months Six Months Six Months Inception Ended Ended Ended Ended through July 31, 2010 July 31, 2009 July 31, 2010 July 31, 2009 July 31, 2010 Expenses: General and administrative $ Farming cost - - Impairment of property and equipment - Net loss $ ) $ ) $ ) $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic and diluted See accompanying notes to financial statements. F-2 JAMMIN JAVA CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS Six Months Ended July 31, 2010 and 2009 And The Period from September 27, 2004 (Inception) through July 31, 2010 (Unaudited) Six Months Six Months Inception Ended Ended through July 31, 2010 July 31, 2009 July 31, 2010 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to cash used by operating activities: Imputed interest on shareholder advance - - Depreciation Impairment of property and equipment - - Net change in: Prepaid expenses - - Accounts payable CASH FLOWS USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS USED IN INVESTING ACTIVITIES Purchase of property and equipment - ) ) CASH FLOWS USED IN INVESTING ACTIVITIES - ) ) CASH FLOWS FROM FINANCING ACTIVITIES Advances from related parties Proceeds from sale of common stock - CASH FLOWS PROVIDED BY FINANCING NET INCREASE (DECREASE) IN CASH ) Cash, beginning of period - Cash, end of period $ $ $ NON-CASH TRANSACTIONS Shares to be issued in consideration for license agreement $ $
